NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending and subject to examination on the merits under accelerated Track One examination.

Priority
The instant application is a CIP of PCT/CN2020/127693 filed 10 November 2020 which claims benefit of foreign priority document CN 202011051056.1 filed 29 September 2020 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Drawings
The Drawings filed 15 September 2021 are acknowledged and accepted.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Elizabeth Shipsides on 18 May 2022.
The application has been amended as follows: 
In the Claim set of 05/08/2022:
1. (Currently amended) A lactaseconsisting of SEQ ID NO: 4, 6, 10 or 12, or comprising or 18.
2. (Currently amended) An encoding gene of the lactase of claim 1, wherein the encoding gene consists of SEQ ID NO: 3, 5, 9 or 11 or comprises or 17.
3. (Currently amended) A recombinant vector wherein said vector harbors any one of the encoding genes of 
4. (Currently amended) The recombinant vector is selected from the group consisting of and pHSE-018.
5. (Currently amended) The recombinant vector comprising wherein said vector comprises an amylase promoter PamyL derived from Bacillus licheniformis comprising SEQ ID NO: 20, and a signal peptide of alkaline protease aprE comprising SEQ ID NO: 23
6. (Currently amended) A recombinant host cell comprising the host cell is selected from Bacillus subtilis, Bacillus circulans, Bacillus megaterium, Bacillus pumilus, Bacillus amyloliquefaciens, Corynebacterium glutamicum,  or Bacillus licheniformis.
7. (Currently amended) The recombinant host cell of claim 6, having knock-outs of the aprE, vpr, wpr, lack, lacA, lacA2, and yesZ genes 
8. (Currently amended) The recombinant host cell of claim 7, host cell is B. licheniformis 
9. (Currently amended) A method for [[a]] fermentation and production of lactase by the recombinant host cell according to claim [[3]] 6, comprising the steps of:
performing a shaking flask fermentation to produce the lactase[[:]] by inoculating the recombinant host cell 
wherein a composition of the shaking flask culture medium [[is]] comprises yeast extract 0.5-1.5%, peptone 1.2-3.6%, glucose 8-20%; and a pH of the shaking flask culture medium is 7.0.
10. (Original) host cell according to claim [[3]] 6, comprising the steps of: 
inoculating the recombinant host cell to a fermentation tank culture medium according to an inoculum amount of 5%-10%, wherein a fermentation temperature is 33-45°C during the fermentation;
controlling dissolved oxygen at 0.1%-20%, pH at 6.0-7.8;
adding 30%-60% maltose syrup and maintaining a reducing sugar content at 0.1%-5%;
wherein the fermentation lasts for 90-120 h, an end of the fermentation is controlled so that an increased value of fermentation enzyme activity is less than 5-20 U/(mL-h);
wherein the fermentation tank culture medium comprises 
11. (Original) The method according to claim 9, wherein, after the fermentation is finished, the recombinant strain is removed by a plate and frame filtration, and then an enzyme solution is obtained after a filtration through an ultrafiltration system.
12. (Original) The method according to claim 10, wherein, after the fermentation is finished, the recombinant strain is removed by a plate and frame filtration, and then an enzyme solution is obtained after a filtration through an ultrafiltration system.
13. (Currently amended) A method of producing lactase, comprising expressing any of the encoding genes of claim 2 from a recombinant vector or in a recombinant host cell 
14. (Currently amended) A method of producing galactooligosaccharides, comprising the step of contacting lactose with the lactase of claim 1 to produce galactooligosaccharides.
15. (Currently amended) A method of producing galactooligosaccharides, comprising the steps of expressing the genes to produce the encoded lactases and contacting said lactases with lactose to produce 
16. (New)  A recombinant host cell which harbors any one of the encoding genes of claim 2.

17.  (New)  A recombinant vector comprising a gene encoding a lactase, wherein said gene comprises SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15 or 17 and is operably linked to a heterologous promoter.

18. (New) A recombinant host cell comprising the vector of claim 17.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to various lactases from Bacillus circulans strains or evolved genes and lactases thereof.  Specifically, nucleotide sequence SEQ ID NO: 1 is from strain b2301, SEQ ID NO: 3 and 5 are fragments thereof.  These sequences are novel and have never been isolated previously.  The encoded polypeptide of SEQ ID NO: 2 equally is novel; the fragments thereof SEQ ID NO: 4 and 6 demonstrate unexpected increased activity compared to the full-length wild-type enzyme making them patent eligible but only when claimed as consisting of.  
SEQ ID NO: 7 is from ATCC 31382, however, while it is a unique gene; the encoded polypeptide of SEQ ID NO: 8 is not.  The fragments of SEQ ID NO: 7, e.g. nucleotide sequences SEQ ID NO: 9 and 11 are thus novel as well.  The encoded fragments of SEQ ID NO: 10 and 12 demonstrate unexpected increased activity compared to wild-type SEQ ID NO: 8, making them patent eligible only when claimed as closed/consisting of.  There has been nothing in the prior art to suggest this increase in activity and furthermore, nothing to specifically limit them to their particular sizes (e.g. 1222 amino acids for SEQ ID NO: 10 and 840 amino acids for SEQ ID NO: 12).  
SEQ ID NO: 13 is an evolved gene and is non-naturally occurring and novel, as is the encoded lactase of SEQ ID NO: 14.  Thus, all fragments thereof for both sequences are novel, non-obvious and patent eligible.  
Given that SEQ ID NO: 1 and 7 are novel but are wild-type genes, said genes are patent eligible only when claimed as in instant claim 17-18, e.g. attached to a heterologous promoter (support is found throughout the specification).   
See the attached Interview Summary for further detailed analysis as to what is novel and why, and what is patent eligible (or not) and why.  Said summary additionally explains why the amendments above are necessary.  These comments are incorporated into the instant reasons for allowance in their entirety.
Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 May 2022